Citation Nr: 9930293	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date for a grant of a 
total disability rating due to individual unemployability, 
earlier than January 30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico granted a 
total disability rating due to individual unemployability 
(TDIU), and assigned an effective date of January 30, 1997.  
The veteran appealed to the Board for an earlier effective 
date.

In a February 1999 rating decision, service connection for 
status post left knee replacement was granted.  The veteran 
was awarded a 100 percent rating under 38 C.F.R. § 4.30 and 
then under 38 C.F.R. § 4.71a, Code 5055, from January 1, 1999 
to December 31, 1999.  A 30 percent rating was assigned 
thereafter.


FINDINGS OF FACT

1.  Service connection has been established for 
osteoarthritis of the right knee, post operative replacement; 
osteoarthritis of the lumbar spine; osteoarthritis of the 
cervical spine; osteoarthritis of the left knee and scars of 
the left abdomen and left anterior thigh.  The service-
connected disabilities had a combined schedular rating of 60 
percent from March 1987, for disabilities of common etiology.

2.  At the time of an October 1991 rating decision that 
granted the veteran's claim for entitlement to a temporary 
total rating based on convalescence and continued the post-
convalescence combined 60 percent schedular evaluation, there 
was no claim for a total rating based on individual 
unemployability and there was of record no evidence of 
unemployability.  

3.  The veteran's claim for increased compensation was 
received on January 30, 1997.  On the basis of a March 1997 
VA examination report, the RO increased the evaluation for 
the veteran's right knee from 30 to 60 percent; the 
evaluation for the left knee was increased from 10 to 20 
percent and the evaluation of the lumbar spine was increased 
from 20 to 40 percent.  The service-connected disabilities 
had a combined schedular rating of 90 percent, effective 
January 30, 1997.

4.  The veteran's application for TDIU was received by the RO 
on May 23, 1997.

5.  Ultimately, TDIU was granted by the RO effective from 
January 30, 1997.

6.  Neither formal, informal nor inferred claims for TDIU 
were filed prior to January 30, 1997.

7.  There is no medical evidence of record which reflects an 
ascertainable increase in the veteran's service-connected 
disabilities for the 1-year period prior to January 30, 1997.


CONCLUSION OF LAW

There is no statutory or regulatory basis for the award of 
TDIU earlier than January 30, 1997.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As of an October 1991 rating decision, service connection was 
established for osteoarthritis of the right knee, post 
operative replacement; rated as 30 percent disabling; 
osteoarthritis of the lumbar spine, rated as 20 percent 
disabling; osteoarthritis of the cervical spine, rated as 20 
percent disabling; osteoarthritis of the left knee, rated as 
10 percent disabling and scars of the left abdomen and left 
anterior thigh rated as noncompensable.  The service-
connected disabilities had a combined schedular rating of 60 
percent from March 1987, except for periods of convalescence 
in 1987 and 1988, when temporary 100 percent ratings under 38 
C.F.R. § 4.30 were assigned.

The October 1991 rating decision granted the veteran's claim 
for an additional period of convalescence under 38 C.F.R. 
§ 4.30 during 1991, and a temporary 100 percent rating was 
assigned during that period.  Thereafter, effective from 
October 1, 1991, the combined 60 percent rating was again 
assigned.  The combined 60 percent rating represented a 
rating assigned for the veteran's several service-connected 
disabilities due to common etiology, osteoarthritis.  In his 
claim, the veteran did not claim unemployability benefits and 
no evidence of unemployability was submitted or was of 
record.  

On January 30, 1997 the veteran filed a claim for increased 
evaluations for his low back and bilateral knee disabilities.  

In a May 1997 rating decision the evaluation for the right 
knee was increased from 30 to 60 percent; the evaluation for 
the left knee was increased from 10 to 20 percent and the 
evaluation for the lumbar spine was increased from 20 to 40 
percent.  The combined evaluation for the service-connected 
disabilities was 90 percent, effective January 30, 1997.

In May 1997, the veteran's representative submitted a 
statement to the RO which, in pertinent part, stated that it 
could be reasonably inferred that the veteran was retired 
from the National Guard due to osteoarthritis.  Furthermore, 
the representative stated that the veteran had not been 
afforded a review of the entire record regarding his ability 
to work and that since all of the veteran's service connected 
disabilities were of common etiology, osteoarthritis, the 
veteran should have been afforded a review for individual 
unemployability as an implied claim upon reaching the 60 
percent level.  A formal claim for TDIU benefits was also 
filed in May 1997.

In November 1997, the RO granted TDIU and assigned an 
effective date of January 30, 1997, coinciding with the date 
of receipt of the veteran' s claim for increased rating 
benefits.  Entitlement to TDIU was granted as the veteran was 
considered unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
In the same rating decision the RO denied an earlier 
effective date for TDIU.

In August 1998, the veteran through his representative, 
expressed disagreement with respect to the effective date 
assigned for the grant of TDIU.  The representative indicated 
that the veteran met the criteria for individual 
unemployability on October 1, 1991 with a combined evaluation 
of 60 percent and therefore October 1, 1991 is the proper 
date for awarding individual unemployability.  

In June 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before a 
Traveling Member of the Board.  The representative asserted 
the RO was remiss in not informing the veteran of his 
possible eligibility for TDIU which first arose in 1990 and 
1991 following his right knee replacement.  The 
representative essentially stated that VA should have 
considered the veteran's eligibility as an implied claim, 
since the evidence contained within the claims folder showed 
the veteran had been retired medically from the National 
Guard due to osteoarthritis.  The veteran testified that he 
was supposed to have been discharged in December 1979 but was 
asked to stay on and assist during prison riots at that time.  
He testified that he was subsequently discharged in March 
1980 and was medically retired due to osteoarthritis in his 
back and knees.  He testified that he was never notified by 
VA of his eligibility for TDIU and that in 1991 he was 
discouraged for applying for individual unemployability by 
his then representative.  The veteran testified that because 
his disabilities met the schedular requirements for a total 
rating in 1991 an individual unemployability claim should 
have been inferred by the RO and adjudicated.  

Analysis

The veteran's claim for an earlier effective date is well 
grounded (i.e., "plausible") within the meaning 
of 38 U.S.C.A. § 5107(a).  All evidence that is relevant to 
his claim has been properly developed.  The "duty to 
assist" has been satisfied.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), addressed the issue of entitlement 
to an earlier effective date in a total rating claim, and 
pointed out that the applicable statutory and regulatory 
provisions, thoroughly construed, require that the Board look 
to all communications in the file that may be interpreted as 
applications or claims, formal or informal, for increased 
benefits.  Then, the Board must examine all other evidence of 
record to determine the "earliest date of which," within the 
year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
1999); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992).

Therefore, the central question to be addressed in 
adjudicating the present appeal is whether any of the 
veteran's pre-January 30, 1997, communications to VA, whether 
formal or informal, evidenced "a belief,"  see 38 C.F.R. § 
3.1(p) (1999), by the veteran that he was entitled to a total 
disability rating.  In addressing the foregoing question, the 
Board is aware that, in any communication submitted to VA, 
the veteran was not required to specifically mention 
"unemployability."  See Gleicher v. Derwinski, 2 Vet. App. 
26, 27 (1991).

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1) (1999).  Said provision applies in those 
circumstances in which the reports relate to examination or 
treatment of a disability for which service connection has 
previously been established.  Id.  In addition, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of a 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2) (1999).

As noted, the RO assigned an effective date of January 30, 
1997, in a November 1997 rating decision, for the veteran's 
TDIU, which was the date of receipt of his claim for 
increased evaluation.  Hence, an earlier effective date may 
be granted if an ascertainable increase in the service 
connected disability or unemployability due to the service-
connected impairment is ascertainable on or after January 30, 
1996 (1 year prior to the date of claim).  However there are 
no medical records dated during the time period from January 
1996 to January 1997 which show treatment for the veteran's 
service- connected disabilities, and none indicate an 
ascertainable increase in the service connected disabilities, 
or unemployability due to the veteran's service-connected 
osteoarthritis.  

The focus of the veteran's contention is that on October 1, 
1991 his service-connected disabilities met the schedular 
requirement for a total disability rating and that a TDIU 
claim should have been inferred by the RO and adjudicated.

Although it is contended that the veteran's claims file 
reflects an inferred claim for TDIU, which would have led to 
an earlier effective date had it been properly considered, 
neither the veteran nor his representative have identified 
any specific statements or records that they believe 
constituted such an inferred claim.  Additionally, on review 
of the claims file, the Board finds neither statements from 
the veteran or on his behalf nor medical evidence 
constituting an informal claim for TDIU prior to January 
1997.  Nothing in the record, including the clinical 
evidence, shows he was claiming to be unemployable or was 
deemed unemployable by medical personnel until his claim of 
May 1997.

The Board is unable to find that the veteran's 60 percent 
combined schedular rating, which was in effect in October 
1991 for disabilities of common etiology, constitutes an 
inferred claim for TDIU.  Merely meeting the schedular 
requirements for TDIU does not satisfy the requirements of an 
informal claim under the provisions of 38 C.F.R. § 3.155 and 
does not reflect that TDIU was sought or reveal an intent to 
apply for such benefits.  Dunson v. Brown, 4 Vet. App. 327, 
329-330 (1993).  In Brannon v. West, 12. Vet. App. 32 (1998), 
the Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  The Board is aware of the Court's 
holding in Norris v. West, 12 Vet. App. 413 (1999), that an 
informal claim for TDIU will arise where the minimum 
schedular criteria of 38 C.F.R. § 4.16(a) are met and there 
is evidence of employability.  However, the key factor in 
this case is that there was no evidence of unemployability of 
record at the time of October 1991 rating decision.  

In summary, the Board has determined that no claim, inferred 
or otherwise, was of record prior to January 1997.  The Board 
having fully reviewed the record, is unable to identify any 
claim for TDIU either formal or informal filed prior to 
January 1997.  Accordingly, the claim of entitlement to an 
effective date prior to January 30, 1997 for the award of 
TDIU benefits must be denied. 

As the preponderance of the evidence is against an earlier 
effective date, the benefit- of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

An effective date earlier than January 30, 1997, for a total 
disability rating based on individual unemployability is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

